Citation Nr: 1515780	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  11-26 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

2.  Entitlement to a special home adaptaion grant.

3.  Entitlement to specially adapted housing.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2010 and March 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Although in his VA Form 9, submitted in October 2011, the Veteran requested a Board hearing at a local VA office, in a statement received by VA in October 2013 the Veteran withdrew his hearing request.  Therefore, the hearing request is considered withdrawn.


FINDINGS OF FACT

1.  In an August 2010 rating decision, the RO denied service connection for PTSD.  

2.  In a March 2011 rating decision the RO denied entitlement to automobile and adaptive equipment or for adaptive equipment only, entitlement to a special home adaptaion grant, and entitlement to specially adapted housing.

3.  The Veteran perfected an appeal with respect to these denials; in his October 2011 VA Form 9, the Veteran requested a Board hearing.  

4.  A September 2013 letter was sent to the Veteran's address of record notifying him that his Travel Board hearing was scheduled for October 23, 2013.  

5.  In a VA Form 21-4138, signed by the Veteran on October 23, 2013, he indicated that he wished to withdraw "the 3 issues on appeal and the formal hearing."

6.  The record reflects that the Travel Board hearing on October 23, 2013 was cancelled.

7.  In October 204 the Board was notified that the Veteran died in May 2014.  


CONCLUSION OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to automobile and adaptive equipment or for adaptive equipment only.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to a special home adaptaion grant.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to specially adapted housing.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

4.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to service connection for PTSD at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

As previously noted, in an August 2010 rating decision, the RO denied service connection for PTSD and in a March 2011 rating decision the RO denied entitlement to automobile and adaptive equipment or for adaptive equipment only, entitlement to a special home adaptaion grant, and entitlement to specially adapted housing.  The Veteran perfected an appeal with respect to these denials, and in his October 2011 VA Form 9, the Veteran requested a Board hearing.  A September 2013 letter was sent to the Veteran's address of record notifying him that his Travel Board hearing was scheduled for October 23, 2013.  In a VA Form 21-4138, signed by the Veteran on October 23, 2013, he indicated that he wished to withdraw "the 3 issues on appeal and the formal hearing."  The record reflects that the Travel Board hearing on October 23, 2013 was cancelled.

Thereafter, the record reflects that a November 2013 letter from VA was sent to the Veteran, indicating that the Board had received his claims file and his appeal had been docketed.  However, no further action was taken even when VA was notified in October 2014 (via a Social Security inquiry found in the Virtual VA claims file) that the Veteran died in May 2014.  

Legal Analysis

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

With respect to the issue of entitlement to service connection for PTSD, the appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  C.F.R. § 20.1106 (2014).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim of entitlement to service connection for PTSD to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2014).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2014).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2014).

With regard to the three remaining claims, the Board notes that under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, in correspondence received by VA on October 23, 2013, has withdrawn his appeal of "the 3 issues on appeal," which the Board interprets to be the issues of entitlement to automobile and adaptive equipment or for adaptive equipment only, entitlement to a special home adaptaion grant, and entitlement to specially adapted housing.  Such withdrawal is effective the date the letter was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the issues of entitlement to automobile and adaptive equipment or for adaptive equipment only, entitlement to a special home adaptaion grant, and entitlement to specially adapted housing.

In this case, because the Board's dismissal of the issues of entitlement to automobile and adaptive equipment or for adaptive equipment only, entitlement to a special home adaptaion grant, and entitlement to specially adapted housing is based upon the Veteran's withdrawal of his appeal of these issues in October 2013 and not based upon the Veteran's death, this decision does negatively affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing these specific claims to completion.  See 38 U.S.C.A. § 5121A (West 2002) (substitution in case of death of a claimant who dies on or after October 10, 2008).  


ORDER

The appeal of the issue of entitlement to automobile and adaptive equipment or for adaptive equipment only is dismissed.

The appeal of the issue of entitlement to a special home adaptaion grant is dismissed.

The appeal of the issue of entitlement to specially adapted housing is dismissed.

The appeal of the issues of entitlement to service connection for PTSD is dismissed.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


